Citation Nr: 0821415	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD) prior to March 8, 2006.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected post traumatic stress disorder 
(PTSD) as of March 8, 2006.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include the issue of the effective 
date for any such award of benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to a TDIU prior to March 8, 2006, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 8, 2006, the veteran's PTSD was not 
manifested by occupational and social impairment, with 
deficiencies in most areas.

2.  Since March 8, 2006, the veteran's PTSD has not been 
manifested by total occupational and social impairment.

3.  As of March 8, 2006, the schedular criteria for a TDIU 
have been met and the evidence raises a reasonable doubt that 
the veteran is unable to obtain and maintain employment due 
to his service-connected PTSD.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for PTSD were not met prior to March 8, 2006.  38 
U.S.C.A. § 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.19, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a disability rating greater than 70 
percent for PTSD are not met since March 8, 2006.  38 
U.S.C.A. § 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.19, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a TDIU rating have been met as of March 
8, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the veteran in 
September 2002, March 2004 and July 2006.  These notices 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Furthermore, in the July 2006 notice, he was 
advised of the fourth Pelegrini II element as set forth 
above.  In addition, he was advised that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised what evidence and/or information is necessary to 
establish entitlement to an effective date should benefits be 
granted.  However, any deficiency in the notice as to this 
element is not prejudicial to the veteran as he was provided 
with appropriate notice with sufficient time to respond and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board acknowledges that the notice letters sent to the 
veteran in September 2002, March 2004 and July 2006 do not 
fully meet the requirements set forth in Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice to the veteran.  This error, 
however, did not affect the essential fairness of the 
adjudication of the veteran's claims.  

Clearly, the veteran had actual knowledge of what information 
and evidence he needed to submit in order to be entitled to a 
higher disability rating.  First, the veteran has submitted 
substantial medical records in support of his claim 
indicating he knew of VA's need to have medical evidence 
showing the current severity of his service-connected 
disabilities.  Second, the veteran has submitted multiple 
statements as to how his PTSD symptoms have affected his 
daily life.  

Furthermore, for a significant period of time during this 
appeal, the veteran was represented in this matter by a 
private attorney. This appointment was effective from the 
date of his initial claim in September 2001 until his 
representative's retirement effective in early 2006.  The 
same private attorney represented the veteran in his 
increased rating appeal before the Court of Appeals for 
Veterans Claims.  Thus, the record reflects that the veteran 
has had the benefit of professional legal guidance for many 
years with respect to the legal requirements for obtaining 
higher PTSD ratings and TDIU in this specific case.  

Finally, the veteran's claims have been pending since 2002 
and have undergone significant post-adjudicatory process.  
The veteran's claims were initially denied by the Board in a 
March 2005 decision, which he appealed to the Court of 
Appeals for Veterans Claims.  The Court vacated that decision 
and remanded the veteran's claims pursuant to a Joint Motion 
for Remand that was negotiated by his private attorney.  
Thereafter, his claims were remanded to the Appeals 
Management Center, which undertook additional development of 
his claims and to which the veteran submitted significant 
additional evidence in support of his claims leading to a 
partial grant of his claim for an increased disability rating 
for his service-connected PTSD.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claims.  
Furthermore, a reasonable person could be expected to 
understand what was needed based upon the post-adjudicatory 
notices and process.  Accordingly, the Board finds that any 
error in the notices provided to the veteran has not affected 
the essential fairness of the adjudication of his claims and 
was harmless error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from April 
2001 through August 2007.  The veteran identified private 
medical treatment records for June 2001 that were obtained by 
the AMC.  The Board notes that the veteran has submitted 
records from the Social Security Administration that he was 
awarded disability benefits in October 1996 relating to his 
PTSD.  Although the RO did not obtain these records, the 
Board finds there is no prejudice to the veteran thereby.  
The treatment records used in the adjudication of his Social 
Security disability claim would not be timely to the 
veteran's claim for an increased rating  based upon the 
current severity of his PTSD.  As for his TDIU claim, the 
Board finds that the records submitted by the veteran (which 
include the decision by the Administrative Law Judge who 
granted the veteran's claim) are sufficient for the purposes 
of that inquiry.  Thus further efforts to obtain the Social 
Security Administration records would not result in 
additional evidence necessary to adjudicate the veteran's 
claims.  The veteran was notified in the rating decisions, 
Statements of the Case and Supplemental Statements of the 
Case of what evidence has been obtained and considered.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations in October 2002 and July 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claims. 

II.  Increased Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  At the same time, in view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of rating with 
impairment of function will, however be expected in all 
instances.  38 C.F.R. § 4.21.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2007).

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Initially the Board notes that the veteran's PTSD has been 
rated as 50 percent disabling since April 2000.  He filed the 
current claim for an increased disability rating in September 
2002.  By rating action issued in September 2007, a 70 
percent disability rating was granted but only as of March 8, 
2006.  Thus the veteran's disability rating has been staged, 
and the Board must consider whether the veteran is entitled 
to a disability rating higher than 50 percent prior to March 
8, 2006, in addition to whether a higher disability rating 
than 70 percent is warranted thereafter.  

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that he is not entitled to a disability rating in excess of 
50 percent prior to March 8, 2006.  Nor is he entitled to a 
disability rating in excess of 70 percent thereafter.

The veteran has not been hospitalized during the appeal 
period due to his PTSD.  The VA outpatient treatment records 
show the veteran has been seen for medication treatment for 
his PTSD about every three months or so until March 2006.  
Thereafter, he was seen about every one to two months.  He 
has not been in therapy for his PTSD since 2001.

Prior to March 8, 2006

The treatment records prior to March 8, 2006, show that the 
veteran's PTSD was fluctuating but stable.  He reported such 
symptoms as nightmares, flashbacks, intrusive thoughts, 
moodiness, irritability, being easily frustrated, 
isolation/avoidance, survivor guilt, sensitivity to noise, 
and difficulty sleeping (although it is noted that the 
veteran has a diagnosis of sleep apnea that contributes to 
his sleep problems).  These treatment records also show the 
veteran's continued use of alcohol and marijuana that he 
relates to his PTSD despite the use of psychiatric 
medications and persistent advice to stop all substance 
abuse.  They show almost uniformly that he was alert and 
oriented; his mood fluctuated between unremarkable and 
depressed; and his affect fluctuated between being full to 
mildly restricted to flat.  He uniformly denied suicidal or 
homicidal ideation.  He also denied auditory or visual 
hallucinations and paranoia except for the following.  At  a 
January 2005 visit, he claimed having racing thoughts and 
occasional auditory hallucinations and paranoia.  He also 
reported auditory hallucinations at his visits in May 2005, 
August 2005 and September 2005, but was in no acute distress 
and reality testing and sense were fair.  

The August 2005 treatment note indicates the veteran 
complained of a gradual worsening of his symptoms to the 
point that most of the time he isolates himself and dwells on 
intrusive thoughts.  He also reported frequently becoming 
frustrated, moody and irritable.  He denied physical 
violence.  He admitted to smoking marijuana occasionally but 
denied drinking alcohol.  The veteran was alert, oriented, 
cooperative, somewhat tense but without psychomotor agitation 
or retardation.  His speech was coherent, goal directed and 
rational.  His mood was dysphoric and sad.  He denied 
feelings of worthlessness or hopelessness.  He admitted to 
auditory hallucinations, but was not in acute distress 
therefrom and reality testing and sense were fair.  He denied 
any suicidal or homicidal ideation.  The assessment was PTSD 
that appeared exacerbating without new stressor.  A GAF score 
of 50 to 55 was assigned.  A September 2005 treatment note, 
however, shows the veteran coping with his PTSD without 
crisis with a reduction of his stress level related to a 
visit from his step-son.  This note indicates that the 
veteran's PTSD remains fluctuating but not getting worse.  A 
GAF score of 55 was assigned.

Medical evidence prior to March 8, 2006, also includes the 
report of an October 2002 VA examination.  When questioned 
about his PTSD symptoms, the veteran reported experiencing 
unwanted memories of the war four to five times per week.  He 
also reported almost nightly nightmares and flashbacks a 
couple of days in the past week.  He makes a daily effort to 
avoid thinking and talking about the war and uses alcohol to 
help him to do so, including avoiding places like the local 
VFW hall and Chinese restaurants.  He reported significant 
anhedonia (no longer enjoys fishing, hunting or being out in 
nature, and only enjoys playing with his dogs).  He reported 
feeling detached and numb all of the time, feeling close to 
only his wife and a neighbor.  He reported a feeling of a 
sense of foreshortened future.  He reported daily bouts of 
anger, and having concentration difficulties all of the time 
(only able to concentrate for short spurts).  He reported 
feeling hypervigilant, and at least two startle responses 
during the previous week.  

On mental status examination, the veteran was oriented to 
person, place, time and situation.  He was noticeably 
overweight and had an unkempt beard.  He did not recall any 
of three objects after a five minute delay.  When asked to 
repeat a series of numbers, he could repeat four numbers 
forward and two backwards.  He was unable to do serial 7s, 
but was able to do serial 3s with only one mistake.  His 
speech was clear, coherent and goal directed.  While at first 
he reported hearing voices inside his head, he then indicated 
that these could be his own thoughts.  He denied experiencing 
visual hallucinations, and there was no indication that he 
was responding to internal stimuli during the interview.  He 
denied holding any bizarre delusional beliefs, or paranoid or 
grandiose thoughts.  The veteran did report on-going use of 
alcohol and marijuana, which he indicated he also used prior 
to service.  

The veteran's range of affect was noticeably restricted, and 
his mood was "little depressed, I stay that way."  He 
reported that he had felt depressed for "years" and 
estimated his level of depression at about an 8 on a scale 
from 1 to 10 for the last two weeks.  The veteran reported 
that he sleeps 3 to 4 hours in a 24 hour period with the help 
of medication.  He also reported that he has poor energy and 
his appetite is variable, but was unable to be more specific.  
The veteran also reported having poor self-esteem since 
Vietnam and suffering from "survivor guilt."  The only 
thing he enjoyed doing is playing with his dogs.  When asked 
about his outlook towards the future, he responded, "I don't 
have one."  The veteran denied having any current suicidal 
ideation but, when asked about thoughts of harming himself, 
he said "within the last couple of months just want to give 
up, I don't want to wake up, I don't see no reason to go 
on."  When asked about prior suicide attempts, he reported 
overdosing a couple of times (the last time in either 2000 or 
2001) and on another occasion he said he cut his wrist.   

The Axis I diagnoses were PTSD; alcohol abuse; cannabis 
abuse; and major depressive disorder, provisional.  The 
examiner also commented that the veteran's depression 
appeared to be secondary to his PTSD, but observed that it 
was unclear how the veteran's alcohol and cannabis abuse were 
related to the veteran's PTSD, since the veteran reported 
using these substances prior to his military service.  The 
examiner assigned a GAF score of 50 related to the veteran's 
PTSD.  

Based upon this evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating higher than 50 percent is warranted for the 
veteran's PTSD prior to March 8, 2006, as the veteran's 
symptoms do not establish a disability picture more like that 
of the criteria for the next higher rating.  With regard to 
the veteran's occupational functioning, the evidence shows 
that the veteran retired in 1994 and has not worked since.  
Thus there is no evidence of any deficiencies in work related 
to the veteran's PTSD.

As to his social functioning, the evidence shows that the 
veteran has been married to his fourth wife for more than 15 
years.  The veteran reported at the October 2002 VA 
examination that he feels close to his wife; however, more 
recent treatment records indicate that his marriage has been 
strained to the point of him and his wife being separated, 
although living in the same house.  (See September 2004 VA 
treatment note.)  He has reported having one friend (his 
neighbor) but otherwise avoiding people.  He reported that he 
spends most of his time at home and avoids family and social 
events, although the treatment records do show that the 
veteran has traveled to visit his stepson and his stepson has 
visited.  This evidence shows that the veteran has difficulty 
in establishing and maintaining effective relationships, but 
not that he is unable to do so.  

Furthermore, during the appeal period, the medical evidence 
shows the veteran's GAF score has ranged from 50 to 60, 
mostly above 50.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  Although a GAF score of 50 (at the top of the 
41-50 scale) would tend to indicate some serious symptoms or 
impairment of functioning, in the present case, the veteran 
did not have suicidal ideation, severe obsessional rituals, 
or legal problems.  He also had at least one friend and was 
not working because of another nonservice-connected back 
disability.  Moreover, as most of the GAF scores assigned 
during this period were greater than 50 (i.e., within the 
scale of 51-60 indicating only moderate symptoms or 
difficulty in functioning), these scores indicate the 
veteran's disability picture is more consistent with the 
criteria for a 50 percent disability rating.  For example, 
the veteran's affect was at times restricted or flat and he 
had few friends and had conflicts with peers and family 
members.

Furthermore, the medical evidence fails to show that the 
veteran exhibited such symptoms as obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.  
Rather, the medical evidence shows the veteran's symptoms 
were consistent with the criteria for a 50 percent disability 
rating such as flattened affect; impairment of short-term 
memory (inability to recall any of three objects after five 
minute delay); impaired abstract thinking (inability to do 
serial 7s); disturbances of motivation and mood (e.g., 
depression, irritability, easily frustrated); and difficulty 
establishing and maintaining relationships (e.g., only having 
one friend and marital strain).  

The Board notes that, although the veteran has consistently 
denied having suicidal ideation, he has reported fleeting 
suicidal thoughts such as "just want to give up," "don't 
want to wake up," and "don't see no reason to go on."  
(See October 2002 VA examination report.)  Furthermore, the 
Board notes that the medical evidence shows a questionable 
suicide attempt in June 2001.  The Board characterizes this 
as questionable because the veteran's report of the incident 
to his VA doctor as a suicide attempt appears to be 
inconsistent with the report of this incident as seen in the 
private hospitalization records related to the veteran's 
hospitalization at that time.  

Private hospital records show the veteran was treated on June 
10, 2001, at a private hospital after being transferred from 
another hospital's emergency room.  The veteran's wife 
described him as having rapid eye movement and being 
lethargic so he was taken to the emergency room where, per 
nursing note, upper extremity seizure like movements were 
noted.  In addition, he was intubated secondary to 
respiratory failure.  Past medical history was noted to 
include chronic obstructive pulmonary disease, severe ethanol 
abuse, hypertension, diabetes, hepatitis C, low back pain 
status-post laminectomy, chronic narcotic abuse and 
degenerative joint disease.  It was also noted that he was a 
Vietnam veteran who has been a two pack a day smoker times 30 
years and drinks approximately 3 to 4 ounces of hard liquor 
per day not including beer.  Per the discharge summary's 
narrative, the veteran described the episode as a day of 
heavy binge drinking, vomiting and passing out, then waking 
up in the hospital intubated.  He was treated for aspiration 
pneumonia and ethanol withdrawal.  Discharge diagnoses 
included respiratory failure status-post intubation, chronic 
obstructive pulmonary disease, severe ethanol abuse and 
narcotic abuse.

However, at a June 18, 2001, VA mental health visit, the 
veteran reported having a drug overdose on June 9, 2001, one-
half on purpose and one-half by accident.  He said that he 
took oxycodone and morphine and "scraped the stuff off an 
oxycodone patch and put it in a drink."  He indicated he was 
found by a neighbor.  He contracted with the doctor not to 
hurt himself and was not perceived as imminently suicidal or 
homicidal.  The veteran also reported this suicide attempt at 
the October 2002 VA examination, stating that his neighbor 
found him and took him to the hospital.

These reports of this single incident appear to be 
inconsistent.  To the private doctor, the veteran reported 
only binge drinking, vomiting and passing out, but to his VA 
doctor he reported taking oxycodone and morphine with only 
one drink.  In addition, the private hospital's discharge 
note seems to indicate that the veteran's wife found him and 
brought him to the emergency room (based on her report that 
the veteran was lethargic and had rapid eye movement).  
However, the veteran has reported that it was his neighbor 
who found him and took him to the hospital.  

Despite this questionable suicide attempt (which was prior to 
the current appeal period), the relevant medical evidence 
fails to show that the veteran has made any further suicide 
attempts or that he has been suicidal any time during the 
appeal period.  He has consistently denied having suicidal 
ideation, although he has referred having some fleeting 
suicidal thoughts.  To address the question of the 
significance of the veteran's fleeting suicidal thoughts, he 
was provided a VA examination in July 2007 and the examiner 
was specifically asked to address that issue.  Although the 
examiner noted that suicidal thoughts were present, he stated 
that there was no current suicidal ideation and that he 
considered the veteran to be a relatively low risk for 
suicide.

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran has had suicidal 
ideation.  The veteran has consistently denied having 
suicidal ideation.  Furthermore, based on the July 2007 VA 
examiner's statements, the veteran's fleeting suicidal 
thoughts are not consistent with having suicidal ideation, 
and there is no evidence that the veteran has actually been 
suicidal.  The criteria for a 70 percent rating require a 
showing of suicidal ideation, not fleeting suicidal thoughts.  

Moreover, although the VA treatment records show that the 
veteran reports occasional auditory hallucinations, there is 
no evidence that these are persistent or that they affect 
the veteran's functioning.  It is actually questionable as 
to whether these are true hallucinations as the veteran 
himself has questioned that they may be his own thoughts.  
(See October 2002 VA examination report.)  The medical 
evidence shows that the veteran does not appear to respond 
to internal stimuli, the reported hallucinations are not 
distressing, and reality and sense testing has been fair.  
Furthermore, these are not new symptoms, as the veteran's 
history shows that he has occasionally reported having 
auditory hallucinations for years, but the evidence has 
failed to show that these are distressing to him, are 
persistent, or that they affect his ability to function.  
Thus there is no evidence that these reported auditory 
hallucinations have any impact on the veteran's functioning.

Finally, the Board notes that the medical evidence shows that 
the veteran's PTSD was fluctuating but generally remained 
stable without any permanent worsening until March 8, 2006.  
An example of this is seen between the August 2005 and the 
September 2005 treatment notes.  In August 2005, it appeared 
the veteran was having an exacerbation of his symptoms, but, 
by September 2005, his level of his symptoms had returned to 
what they were prior to August 2005, and it was noted that 
the veteran was coping and without crisis.  Thus the slight 
fluctuations seen in the severity of the veteran's symptoms 
is not sufficient to require staged ratings as they do not 
represent any distinct periods of improvement or worsening of 
the veteran's PTSD sufficient enough to establish different 
ratings.  

For the foregoing reasons, the Board finds that, prior to 
March 8, 2006, the preponderance of the evidence is against 
finding that the veteran's PTSD symptoms resulted in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  In making this determination, the Board 
has considered the application of and interplay between 
38 C.F.R. §§ 4.3, 4.7 and 4.21.  The preponderance of the 
evidence being against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  As previously explained, 
the Board finds that the veteran's disability picture does 
not approximate the criteria for the next higher rating, but 
squarely fits within the criteria for a 50 percent disability 
rating.  Finally, the Board has not required that all the 
elements specified in the criteria for a 70 percent 
disability rating be met.  However, the evidence should show 
that the veteran's disability picture at least approximates 
that criteria, which it does not.  Consequently, the 
veteran's claim for a disability rating in excess of 50 
percent for his PTSD prior to March 8, 2006, is denied.

As of March 8, 2006

By rating action issued in September 2007, a 70 percent 
disability rating was granted effective March 8, 2006, the 
date it was determined that the record showed a permanent 
increase in the veteran's PTSD symptoms.  The Board finds, 
that the preponderance of the evidence is against finding 
that an increase to 100 percent is warranted because the 
evidence fails to establish the veteran has total 
occupational and social impairment due to his PTSD.

The VA treatment records show that the veteran was seen on 
March 8, 2006 for psychiatric medication management.  This 
treatment note indicates the veteran anticipated a potential 
crisis for his upcoming Vietnam anniversary.  He reported 
having symptoms such as anxiety, depression, isolation/being 
withdrawn, lack of interest or motivation, poor noise 
tolerance, exaggerated startle reaction, being moody and 
irritable, and having fleeting thoughts of suicide with 
worthless and useless feelings (never had a productive life).  
Mental status examination revealed he was alert, oriented, 
attentive and cooperative.  He was somewhat emotional and 
restless but with no psychomotor agitation or retardation.  
His affect was constricted, unstable and appropriate.  His 
mood was dysphoric and depressed.  He expressed 
worthless/useless feelings.  He admitted to fleeting thoughts 
of suicide but no plan.   Reality testing was fair except for 
easily being paranoid and defensive.  His memory for recent 
and remote events was fair.  He denied any suicidal or 
homicidal ideation.  The assessment was that the veteran's 
PTSD and depression had been exacerbated during the last 
interval period.  He was not considered an imminent risk of 
suicide.  Mental hospitalization was not indicated at that 
point.  The diagnoses were PTSD, mood disorder due to chronic 
pain syndrome (related to his back disability), and major 
depression recurrent.  A GAF score of 50 was assigned.  A 
change in some of his medications was prescribed.  Although 
previously the veteran had reported having most of these 
symptoms at some point previously, this is the first 
treatment record noting them to be present simultaneously.

The veteran was next seen on April 25, 2006.  He reported 
continuing to struggle with mood swings, irritability, and 
emotional instability due to stress and pain.  The frequency 
of recurring nightmares was almost nightly but the intensity 
was somewhat better.  He showed only marginal improvement on 
his new medication regimen.  Mental status examination showed 
the veteran was alert, oriented, somewhat restless, 
dysphoric, constricted in affect, and somewhat depressed in 
mood.  He denied any delusions except for a vague persecutory 
feeling, and denied any active suicidal ideation (a fleeting 
thought of suicide in past).  Reality testing was fair.  
Memory, recent and remote, was fair.  The assessment was that 
the psychopathology of his PTSD remained with no genuine 
change except mild improvement on stress management and 
paranoid feeling.  He was not considered an imminent risk of 
suicide or homicide.  A GAF of 50 was again assigned.

The remaining VA treatment records continue to show that the 
veteran's PTSD with recurring nightmares and intrusive 
thoughts remained unchanged.  He continued to be depressed 
and withdrawn.  His affect remained constricted.  He 
continued to isolate himself in order to cope with stress.  A 
GAF of 50 was continued.  

The veteran underwent a VA examination in July 2007.  He 
reported being depressed daily and endorsed anhedonia.  He 
denied current suicidal ideation and any suicide attempts 
since the last examination in 2002, although he reported 
intermittent passive thoughts of suicide during this period.  
There were no signs or symptoms of mania.  He reported being 
married to his fourth wife for 15 years.  He described the 
marriage as "not very well at all."  His wife described it 
as "it's more that we live together than we're married... ."  
He has one son to whom he is relatively close.  The veteran 
reported having two friends.  When asked about activities and 
leisure pursuits, he replied "nothing."  He denied any 
problematic affect due to the use of alcohol or other 
substances.  He stated that he most recently worked in 1994, 
but was prevented from continuing to work after having two 
back surgeries.  

His PTSD symptoms include daily intrusive thoughts, upsetting 
memories triggered by events (daily cues involving 
helicopters flying overhead and television), almost nightly 
nightmares, flashbacks (one per week), physical reactions 
associated with intrusive memories (muscle tension), 
avoidance of thinking about Vietnam, avoidance of triggers 
(such as television news and war movies), difficulty 
recalling important details from Vietnam, anhedonia, 
detachment, restricted range of affect, vague sense of 
foreshortened future, sleep difficulties, anger, 
concentration problems, hypervigilance, and startle response.

Mental status examination revealed the veteran was clean, 
neatly groomed, and appropriately dressed.  There was no 
psychomotor agitation.  His speech was unremarkable, 
spontaneous, clear and coherent.  He was attentive during the 
interview.  His affect was constricted.  His mood was 
depressed.  He was unable to spell the word "world" or 
count backward from 100 past 92.  It was noted that the 
veteran stated he dropped out of school during the eight 
grade and his difficulties on these tasks are likely impacted 
by his lack of education.  The veteran was oriented to person 
and place but not time (off by three days).  His thought 
process and content were unremarkable.  His judgment and 
insight were fair.  He reported sleeping only two to three 
hours per night with poor energy, but it was noted that he 
has sleep apnea.  There was no evidence of inappropriate 
behavior or obsessive or compulsive behavior.  Although the 
veteran reported feelings of panic when he wakes up and when 
he drives, the examiner noted that neither of these accounts 
are suggestive of a panic disorder.  There were no homicidal 
thoughts.  The veteran did report passive suicidal thoughts 
since October 2002 but no suicide attempts.  There was no 
current suicidal ideation.  The examiner stated that the 
veteran was a relatively low risk for suicide.  His impulse 
control was fair, and there had been no episodes of violence.  
The veteran was able to maintain minimum personal hygiene.  
His remote memory was normal, but his recent memory was 
moderately impaired (veteran recalled 3/3 items immediately 
and 1/3 after a few minutes delay).  

The examiner stated the veteran is not unemployed due to his 
PTSD as he reported that he could not continue working due to 
his two back surgeries.  The examiner further stated that 
there was no total occupational and social impairment.  The 
veteran's significant detachment from his wife was related to 
the veteran's PTSD.  While he reported having only two 
friends, he stated at the 2002 examination that he only had 
one.  The examiner also noted that the veteran has a major 
depressive disorder that is related to both the veteran's 
PTSD and his chronic pain, and this exacerbates his social 
withdrawal and irritability.  

Based upon the foregoing evidence, the Board finds that the 
evidence fails to establish that the veteran has total 
occupational and social impairment due to his PTSD symptoms.  
Thus, a 100 percent disability rating is not warranted.  The 
medical evidence fails to establish that the veteran has 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
evidence shows the veteran's though processes and 
communication are without impairment, and he has not had 
persistent delusions or grossly inappropriate behavior.  
Although he has had fleeting suicidal thoughts, the July 
2007 VA examiner clearly expressed his opinion that the 
veteran is not suicidal and is not a risk to himself or 
others.  The evidence also fails to show that the veteran's 
memory loss includes names of close relatives, own 
occupation or name.  Finally, although the veteran was 
disoriented as to time (gave a date three days off), there 
is no showing in the medical evidence that this is a 
persistent problem for him.  The VA treatment records do not 
show that there is a problem with him missing appointments 
that may reflect a disorientation to time.  In fact, the 
records fail to show he missed a single appointment.  Nor do 
they report that he was not alert and oriented.  Thus, the 
veteran's slight disorientation in time at the VA 
examination does not appear to be indicative of the 
veteran's general state of orientation.

As previously discussed, the veteran has reported having 
occasional auditory hallucinations, but has not given much 
detail about this.  The Board finds that these auditory 
hallucinations are not sufficient to show entitlement to a 
100 percent disability rating as the evidence fails to show 
that they are persistent (the veteran reports them as 
occasional) or that they cause any impairment in his 
functioning (they are non-distressing, veteran does not 
appear to respond to internal stimuli and his reality testing 
is fair).  

Furthermore, the evidence fails to show total occupational 
impairment due to his PTSD symptoms.  The veteran reports he 
has not worked since 1994 due to his back disability.  
Conversely, Social Security Administration records show that 
the veteran was determined to be unemployable as of November 
1994 due to his PTSD, status post multiple hospitalizations, 
under partial control with intensive outpatient therapy and 
medication, with periodic exacerbations which involve abuse 
of drugs and alcohol.  However, that decision by the Social 
Security Administration was back in 1996 and thus far removed 
from the inquiry of whether, as of September 2001, the 
veteran has total occupational impairment.  Regardless, it 
still does not establish total occupational impairment as 
that is not the standard that the Social Security 
Administration uses in determining eligibility to disability 
benefits.  Rather, the standard is whether the claimant has a 
"severe" disability that causes him to be unable to perform 
any "substantial gainful employment."  Thus, the Social 
Security Administration determination is not evidence of 
total occupational impairment.  Rather the most relevant 
evidence to this inquiry is the July 2007 VA examiner's 
opinion that the veteran does not have total occupational and 
social impairment.  

Furthermore, the medical evidence fails to establish that the 
veteran is totally isolated from his social environment and 
unable to function.  He does maintain some relationships as 
he last reported having two friends and a close relationship 
with his son, but he clearly has problems establishing and 
maintaining relationships given the small number of 
relationships he has and his significant detachment from his 
wife.  

Thus the Board finds that the preponderance of the evidence 
is against finding that a 100 percent disability rating is 
warranted for the veteran's PTSD.  In making this 
determination, the Board has considered the application of 
and interplay between 38 C.F.R. §§ 4.3, 4.7 and 4.21.  The 
preponderance of the evidence being against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
Further, the Board finds that the veteran's disability 
picture does not approximate the criteria for a 100 percent 
disability rating in that the evidence fails to establish he 
has total occupational and social impairment due to his PTSD.  
Finally, the Board has not required that all the elements 
specified in the criteria for a 100 percent disability rating 
be met.  However, the evidence should establish that the 
veteran's disability picture at least approximates that 
criteria, which it does not.  Consequently, the veteran's 
claim for a disability rating in excess of 70 percent for his 
PTSD since March 8, 2006, is denied.

III.  TDIU 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2007).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2007).  

The veteran is service-connected for multiple disabilities 
including PTSD (70 percent effective March 8, 2006), 
dermatophytosis (10 percent effective August 7, 1973), 
tinnitus (10 percent effective March 10, 1976), tympanoplasty 
with left mastoidectomy due to otitis media in the left ear 
(10 percent effective April 1, 1977), bilateral hearing loss 
(noncompensable), and residuals of a fracture of the nasal 
bone (noncompensable).  As of March 8, 2006, the veteran's 
combined rating is 80 percent.  Thus, as of March 8, 2006, he 
meets the minimum schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a) (2007).  However, the evidence must still 
show that the veteran is unable to pursue a substantially 
gainful occupation due to his service-connected disabilities.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

By rating action issued in February 1995, the veteran was 
granted service connection for PTSD effective March 8, 1994.  
It was initially evaluated as 10 percent disabling but that 
was increased to 30 percent on appeal effective back to the 
date of service connection.  By rating action issued in May 
2001, an increase to 50 percent was granted for the veteran's 
PTSD effective April 19, 2000.  The veteran filed the current 
claim for an increased disability rating in September 2002 
and a claim for TDIU in April 2003.  The Board notes that the 
veteran was previously denied a TDIU in a May 1997 rating 
decision.

The evidence shows that the veteran dropped out of school in 
the ninth grade (most recent reports are that he dropped out 
in eighth grade but the overwhelming evidence is that it was 
the ninth grade).  While in school, he was an average 
student.  (See VA examination report from November 1994.)   
He has obtained his GED.  Although he had completed a couple 
of semesters of business classes, he does not have a college 
degree.  (See March 1994 PCT Intake Form.)

In addition, the veteran's employment history reflects that 
he basically worked as a laborer when he was employed.  
Immediately after service, the veteran worked as a 
groundskeeper part-time.  He later worked at General Motors 
for nine years until he was laid off in 1986.  (See March 
1994 PCT Intake Form.)  Thereafter, the veteran worked part-
time on the weekends in housekeeping at the VA Medical Center 
in Danville, Illinois, until 1994 or 1995.  

The veteran began treatment at VA for his PTSD in March 1994.  
He first injured his back in October 1994 and underwent 
surgery in December 1994 and June 1995.  He filed for 
disability benefits from the Social Security Administration 
in June 1995 based on both his nonservice-connected back 
disability and his service-connected PTSD as encouraged to do 
so by his therapist.  (See VA treatment note from June 28, 
1995.)  The veteran was granted social Security disability 
benefits in October 1996 by decision of an Administrative Law 
Judge.  That decision indicates that the veteran's impairment 
considered to be "severe" under the Social Security Act was 
PTSD, status post multiple hospitalizations, under partial 
control with intensive outpatient therapy and medication, 
with periodic exacerbations which involve abuse of drugs and 
alcohol.  The decision did not find that the veteran was 
unemployable due to his back disability.  The basis of the 
judge's decision was that the veteran is maintained on 
significant psychotropic drugs, but still experiences 
frequent exacerbations of his condition during which he will 
isolate himself from others, including friends and family.  
He is unable to read or watch television because he lacks the 
capacity to concentrate on the plot or what he has read.  He 
leads a reclusive lifestyle and would not react well to 
supervision or contact with strangers.  The judge found that 
the veteran has been under disability since November 26, 
1994.  

The veteran reported at an October 2002 VA examination that 
he had not worked since 1994 because he had two back 
operations, adding "I could hardly walk."  He also reported 
that being at VA caused him to experience flashbacks and 
nightmares.  Prior to working for the VA Medical Center in 
Danville, Illinois, the veteran reported working in a foundry 
for General Motors and having held that position for nine 
years.  At the July 2007 VA examination, however, the veteran 
reported being unemployed since 1994 only due to his 
nonservice-connected back disability.  Thus, the examiner 
stated that the veteran is not unemployable due to his PTSD.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).

After considering all the evidence, the Board finds that it 
is in equipoise and reasonable doubt exists that the veteran 
is unemployable due to his service-connected disability.  The 
veteran was granted service connection for PTSD back in 1994.  
Although he was working at the time, it was only part-time in 
housekeeping at the VA Medical Center, reportedly on the 
weekends.  Although the evidence shows that the veteran did 
incur a back injury and underwent two surgeries within a 
period of seven months, the evidence does not establish that 
the resulting back disability was the only reason for the 
veteran's unemployment.  VA mental health treatment records 
from 1994 and 1995 clearly show the veteran's difficulties 
with his PTSD, including problems with concentrating in order 
to complete tasks.  

Furthermore, when the veteran was applying for social 
security disability, his therapist encouraged him to include 
his PTSD as well as his back disability on the application, 
which he did and was awarded social security disability 
benefits solely because of his PTSD.  

The evidence also shows that the veteran dropped out of 
school in the ninth grade.  Although he obtained a GED and 
has taken some business classes, there is no evidence that 
the veteran is able to be retrained.  He was reportedly only 
an average student in school.  In fact, it was noted at the 
July 2007 VA examination that the veteran's lack of education 
most likely impacted his ability to do such tasks as spell a 
word forward and backward or count backward from 100.  The 
veteran was unable to spell the word "world," and could 
only count backward to 92.  Occupationally, the veteran's 
history shows he performed only manual labor.  There is no 
indication that he was able to achieve a higher level of 
employment despite having taken some business classes.  Thus 
it is unlikely that the veteran is retrainable at this stage.  
Furthermore, it is unlikely, given his avoidance of and 
isolation from others that the veteran could be employed in 
any position that would require him to be in regular contact 
with others.

In resolving reasonable doubt in favor of the veteran, the 
Board finds that a TDIU is warranted as of March 8, 2006, the 
date that he first met the schedular criteria.  The veteran's 
claim is, therefore, granted as of March 8, 2006.



ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD) 
prior to March 8, 2006, is denied.

Entitlement to a disability rating in excess of 70 percent 
for service-connected post traumatic stress disorder (PTSD) 
as of March 8, 2006, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
as of March 8, 2006, is granted, subject to controlling 
regulations governing the payment of monetary benefits.


REMAND

The Board hereby remands the issue of entitlement to a TDIU 
prior to March 8, 2008, for referral for extraschedular 
consideration.  Prior to March 8, 2008, the veteran's 
combined disability rating was only 60 percent.  Thus he did 
not meet the schedular criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2007).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards are required to submit to the Director of the 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  

Based upon the evidence, as discussed above in deciding 
entitlement to a TDIU after March 8, 2006, the Board finds 
that there is a plausible basis in the record for a 
conclusion that the veteran is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
PTSD prior to March 2006, and not just because of his 
nonservice-connected back disability.  Thus, remand is 
required for referral for extraschedular consideration of the 
veteran's TDIU claim for the period prior to March 8, 2006 
under 38 C.F.R. § 4.16(b).

Prior to referral, however, further development should be 
undertaken.  In the present case, the evidence shows the 
veteran has not worked since 1994 or 1995.  The veteran began 
treatment at VA in March 1994 for his PTSD.  During that same 
period of time, the medical evidence also shows that the 
veteran suffered a back injury and underwent two surgeries 
that were apparently unsuccessful.  In October 1996, it was 
determined by an Administrative Law Judge (ALJ) that the 
veteran was unable to engage in substantial gainful activity 
for Social Security Administration purposes due solely to his 
PTSD.  The medical evidence shows he applied for Social 
Security disability based on both his back and his PTSD.  The 
full adjudication record from the Social Security 
Administration has not been obtained and may be instructive 
in this case as to why the ALJ found only the veteran's PTSD 
to be disabling.  Thus, these records should be obtained.

In addition, it appears that the veteran was a VA employee at 
the VA Medical Center in Danville, Illinois, at the time that 
he became unemployed in 1994 or 1995.  The veteran's 
personnel records may be instructive to determine the reasons 
for the veteran discontinuing his employment at VA.  If there 
are any employment health records, those should also be 
obtained.

Accordingly, this case is REMANDED for the following:

1.  Obtain the veteran's adjudication 
records from the Social Security 
Administration concerning the veteran's 
entitlement to disability benefits.  

2.  Obtain the veteran's employment records 
from the Danville, Illinois, VA Medical 
Center, including any personnel or employee 
health records.

3.  Refer the veteran's claim to the 
Director of the Compensation and Pension 
Service for extra-schedular evaluation under 
38 C.F.R. § 4.16(b).  

4.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


